IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


EUGENE J. KUBAN,                        : No. 552 WAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
DIEDRE L. KUBAN,                        :
                                        :
                   Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.